Case 3:19-cr-0@280-RS Document 44 Filed 02/18/20 Page 1 of 56

Gnited States District Court

FOR THE
NORTHERN DISTRICT OF CALIFORNIA

VENUE: SAN FRANCISCO

 

UNITED STATES OF AMERIQ

  

ROGELIO BELLOSO ALEMAN, et al. FEB 102

DEFENDANT(S).

 

SUPERSEDING INDICTMENT

18 U.S.C. § 1962(d) — Racketeering Conspiracy;
18 U.S.C. § 1959(a)(5) — Attempted Murder in Aid of Racketeering;

18 U.S.C. § 1959(a)(3) — Assault With a Dangerous Weapon in Aid of Racketeering;
18 U.S.C. § 924(c) — Discharge of a Firearm During and in Furtherance of a Crime
of Violence;

18 U.S.C. § 2 - Aiding and Abetting
18 U.S.C. §§ 924(d) and 1963 — Forfeiture Allegation

ave fed .

A true bill. fea

Filed in open court this A day of
rebnurny, zero

V UW ( KAREN Le BOM
i, Sem Ln Clerk
PERO orm
GISTRATE JUDGE re did |

Bail, $ fir bat any

 

Foreman

 

 

  

 
 

Case 3:19-cr-0@280-RS Document 44 Filed 02/18/20 Page 2 of 56

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] complaint [1] INFORMATION INDICTMENT

x
OFFENSE CHARGED SUPERSEDING

 

 

See Penalty Sheet Attachment Petty

Minor

Misde-
meanor

OoOod

Felony

[x]

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

(-- DEFENDANT - U.S - FILED

b ROGELIO BELLOSO ALEMAN, a/k/a “Smiley”

FEB 18 2020

SUSAN Y. SGONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

 

 

DISTRICT COURT NUMBER
CR 19-0280 SI

 

DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

 

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
LJ give name of court

 

 

this person/proceeding is transferred from another district
LJ per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
q charges previously dismissed

which were dismissed on motion SHOW

Of DOCKET NO.
[_] U.S. ATTORNEY [_] DEFENSE \

this prosecution relates to a
L] pending case involving this same

defendant MAGISTRATE

\ CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) L] If not detained give date any prior
summons was served on above charges

2) [_] |s a Fugitive

3) [_] |s on Bail or Release from (show District)

 

 

6) Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution
San Francisco County Jail

Has detainer LJ Yes sive date
been filed? Cl No fee
DATE OF b Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

e ADDITIONAL INFORMATION OR COMMENTS

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

lf Summons, complete following:
[] Arraignment [| Initial Appearance

Defendant Address:

 

Comments:

 

Date/Time:

 

[| This report amends AO 257 previously submitted

 

Bail Amount: No Bail

*Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-0@280-RS Document 44 Filed 02/18/@ Page 3 of 56

PENALTY SHEET ATTACHMENT:
ROGELIO BELLOSO ALEMAN, a/k/a “Smiley”

18 U.S.C. § 1962(d) (Racketeering Conspiracy) eo F lo f= D
Count 1:

Imprisonment: up to 20 years FEB 18 2020
Supervised release: up to 3 years SUSAN Y. SOONG
Fine: up to $250,000 CLERK, U.S. DISTRICT COURT

NORTH DISTE - OANEOON
Special assessment: $100 (mandatory) Hin DISTRICT OF CALIFORNIA

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 9:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

paeeet: AL
 

Case 3:19-cr-OQ@280-RS Document 44 Filed 02/18/20 Page 4 of 56

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: L] complaint L] INFORMATION INDICTMENT
SUPERSEDING

 

—_ OFFENSE CHARGED
See Penalty Sheet Attachment J Petty
C] Minor
Misde-
LJ meanor
Felony

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

 

(- DEFENDANT - U.S
EDWIN ALVARADO AMAYA, a/k/a “Muerte”

 

 

DISTRICT COURT NUMBER

CR 19-0280 SI FEB 18 2020

SUSAN YSOGNG
7

DEFEND GLERK, U.S. DIS RICT COURT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

 

person is awaiting trial in another Federal or State Court,
L give name of court

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
ry charges previously dismissed

which were dismissed on motion SHOW

oF DOCKET NO.
[] U.S. ATTORNEY C] DEFENSE \

this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE
prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson

 

{x] U.S. Attorney [-] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

   

IORTH DISTRICT IA

 

IS NOT IN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [[] If not detained give date any prior
summons was served on above charges

2) [] |s a Fugitive

3) [] !s on Bail or Release from (show District)

ne ca cy

         

IS IN CUSTODY
4) [_] On this charge

5) [_] On another conviction

\ [ ] Federal [_] State
6) Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution
San Francisco County Jail

 

Has detainer L_] Yes ioe thie
been filed? CO No

filed
DATE OF > Month/Day/Y ear

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[.] SUMMONS _[] NO PROCESS* [x] WARRANT

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time:

[_] This report amends AO 257 previously submitted

 

Before Judge:

 

 
Case 3:19-cr-0@280-RS Document 44 Filed 02/18/20, Page 5 of 56

PENALTY SHEET ATTACHMENT:
EDWIN ALVARADO AMAYA, a/k/a “Muerte”

FILED

18 U.S.C. § 1962(d) (Racketeering Conspiracy)
Count 1: FEB 18 2020

; Hs fi SUSAN Y. SOONG
Hipnisetimient up toi CLERK, U.S. DISTRICT COURT
Supervised release: up to 5 years NORTH DISTRICT OF CALIFORNIA
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(5) and 2 (Attempted Murder in Aid of Racketeering)
Count 8:

Imprisonment: up to 10 years
Supervised release: up to 3 years
Fine: up to $250,000

 

Special assessment: $100 (mandatory)
 

 

- ; Case 3:19-cr-O0280-RS Document 44 Filed 02/18/20 Page 6 of 56

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION -

IN U.S. DISTRICT COURT

 

BY: L] comptaint [LJ INFORMATION INDICTMENT

x
______ OFFENSE CHARGED SUPERSERING

 

See Penalty Sheet Attachment Petty
Minor

Misde-
meanor

OOO

Felony

[x]

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISEG bwistoND

—__—,

 

 

— DEFENDANT - U.S FEB 187020

> FERNANDO ROMERO. Les BLAU"
~ ths, CLS. OTSOTRIL I WU]
CALIFORNIA

 

ah
Ed

oS

DISTRICT COURT NORTH DIST CT
CR 19-0280 Sl

 

DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

 

person is awaiting trial in another Federal or State Court,
L] give name of court

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
O charges previously dismissed

which were dismissed on motion SHOW
of: DOCKET NO.

[] U.S. ATTORNEY [| DEFENSE

this prosecution relates to a

pending case involving this same

defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)

before U.S. Magistrate regarding this

defendant were recorded under

 

 

 

Name and Office of Person
Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
) [] If not detained give date any prior
summons was served on above charges

2) Is a Fugitive

 

IS INCUSTODY
4) [|] On this charge

5) [-] On another conviction

\ [] Federal [] State

6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

 

Has detainer L_] Yes Ne te
been filed? [7 No fied
DATE OF > Month/Day/Year

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

 

 

[_] This report amends AO 257 previously submitted

 

Before Judge:

 

 
Case 3:19-cr-0O@280-RS Document 44 Filed 02/180, Page 7 of 56

PENALTY SHEET ATTACHMENT:

 

 

FERNANDO ROMERO BONILLA, a/k/a “Black” ior
18 U.S.C. § 1962(d) (Racketeering Conspiracy) FEB 18 2020
Count 1: SUSAN Y. SOONG
. CLERK, U.S. DISTRICT COUR
Imprisonment: up to 20 years NORTH DISTRICT OF CALIEORNIA

Supervised release: up to 3 years
Fine: up to $250,000
Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 10:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

WEE oem
Case 3:19-cr-00280-RS Document 44 Filed 02/18/20, Page 8 of 56

AO 257 (Rev. 678)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICE COUR

 

BY: L] comPLAINT [J INFORMATION INDICTMENT
SUPERSEDING

 

——— OFFENSE CHARGED
See Penalty Sheet Attachment [_] Petty
[_] Minor
Misde-
LJ meanor
Felony

PENALTY: See Penalty Sheet Attachment

it twa
Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIAS 770
SAN FRANCISCO DIVISION 9) y SOONG _|

 
 

 
   

 

 

 

 

CLERK, U.S, DISTRICT COURT
-~ DEFENDANT - U.S wo
b KENNETH CAMPOS, a/k/a “Nesio”
DISTRICT COURT NUMBER
CR 19-0280 SI
DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

 

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
LJ give name of court

 

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
ia charges previously dismissed

which were dismissed on motion SHOW

of: DOCKET NO.

[] U.S. ATTORNEY [ ] DEFENSE

this prosecution relates to a

pending case involving this same

defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

Name and Office of Person
Furnishing Information on this form David L. Anderson

 

U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [] If not detained give date any prior
summons was served on above charges b

2) Is a Fugitive

3) [J !s on Bail g

 

 

IS IN CUSTODY
4) [|] On this charge

5) [_] On another conviction

} [_] Federal L] State

6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

 

Has detainer L_] Yes aneaate
been filed? O No

filed
DATE OF Py Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

If Summons, complete following:
[] Arraignment [J Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

[] This report amends AO 257 previously submitted

 

Before Judge:

 

 
Case 3:19-cr-00280-RS Document 44 Filed 02/18/20, Page 9 of 56

[ies |
hes

See

iILED

ue 18 2020

‘ JSAR ly. SOONG
CUS DISTRICT COURT
H WB ISTRICT OF CALIFORN

PENALTY SHEET ATTACHMENT:
KENNETH CAMPOS, a/k/a “Nesio” Cu

18 U.S.C. § 1962(d) (Racketeering Conspiracy)

Count I:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 5, Count 9 each:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)
 

: m Case 3:19-cr-00280-RS Document 44 Filed 02/18/2®, Page 10 of 56

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

_] INFORMATION INDICTMENT
SUPERSEDING

By: [_] COMPLAINT

OFFENSE CHARGED

 

 

[_] Petty
[| Minor

Misde-
L] meanor

Felony

See Penalty Sheet Attachment

PENALTY: See Penalty Sheet Attachment

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

 

person is awaiting trial in another Federal or State Court,
LO give name of court

 

this person/proceeding is transferred from another district
LJ per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
charges previously dismissed

L which were dismissed on motion SHOW
of: DOCKET NO.
C] U.S. ATTORNEY [] DEFENSE
this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

 

Name and Office of Person
Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

Name of District Court, and/or Jud

"|
NORTHERN DISTRICT OF CAE
SAN FRANCISCO BIMSIQN? 9919f)

[iE * “

r— DEFENDANT -U.S

 

Saher cr a - IRT
CLERK, U.S. DIST ona
STH DISTRICT OF CALI ORM
) EVERT GALDAMEZ CISN EROS AP Talahteso”

    

 

DISTRICT COURT NUMBER
CR 19-0280 SI

DEFENDANT

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [_] If not detained give date any prior
summons was served on above charges p>

2) Is a Fugitive

3) [_] Is on Bail or Release from (show District)

    

sy
IS INCUSTOD

4) [_] On this charge

5) [_] On another conviction

\ [| Federal [ ] State

8) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

 

Has detainer L_] Yes eae
been filed? Cc No

filed
DATEOF Mintivayeear

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Y ear
TO U.S. CUSTODY

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

[_] This report amends AO 257 previously submitted

 

 

Bail Amount: No Bail

“Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
PENALTY SHEET ATTACHMENT:

EVERT GALDAMEZ CISNEROS, a/k/a “Talentoso” 6.5" ee

  

18 U.S.C. § 1962(d) (Racketeering Conspiracy)

Count 1:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 10:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

 
Case 3:19-cr-00280-RS Document 44 Filed 02/18/2@, Page 12 of 56

AO 257 (Rev. 6/78)

men i

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. ‘DISTRICT C COURT

 

 

By: L] comptaint LL] INFORMATION INDICTMENT

x
_______ OFFENSE CHARGED SUPERSEDING

 

[_] Petty
[] Minor

Misde-

L meanor
Felony

See Penalty Sheet Attachment

PENALTY: See Penalty Sheet Attachment

PROCEEDING

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
L] give name of court

 

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
charges previously dismissed

L which were dismissed on motion SHOW
of: DOCKET NO.
[] U.S. ATTORNEY [ ] DEFENSE
this prosecution relates to a
[] pending case involving this same
defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

Name of Complaintant Agency, or Person (& Title, if any)

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

Name of District Court, and/or sdabdg Bra Bcation
NORTHERN DISTRICT jek CALIFORNIA

Y, ot SN}

SAN FRANGISEO DIVISION Ci COURT
NORTH DistRiCT SF GALEGAS

 

 

 

-— DEFENDANT - U.S

» LUIS VELIS DIAZ, a/k/a “Popa”

DISTRICT COURT NUMBER
CR 19-0280 SI

 

DEFENDANT

IS NOT IN CUSTODY
Has not been arrested, pending outcome this proceeding.
) C] If not detained give date any prior
summons was served on above charges b

2) [_] |s a Fugitive

 

 

IS IN CUSTODY
4) [] On this charge

5) [_] On another conviction

\ [] Federal [| State

6) Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution
San Francisco County Jail

 

Has detainer L_] Yes aioe ints
been filed? Oo No

filed
DATE OF > Month/Day/Year

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

If Summons, complete following:
[| Arraignment [] Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time:

[_] This report amends AO 257 previously submitted

 

Before Judge:

 
Case 3:19-cr-00280-RS Document 44 Filed 02/18/20. Page 13 of 56

PENALTY SHEET ATTACHMENT:
LUIS VELIS DIAZ, a/k/a “Popa” E 1

FEB 18 2020
18 U.S.C. § 1962(d) (Racketeering Conspiracy) FEB 1 : (

Count 1: SUSAN Y. ee G

i CLERK, U.S. DIS!
Imprisonment: up to 20 years NORTH DISTRICT OF CALI-O
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 11:

 

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)
é e
AO 257 (Rev. 6/78)

Case 3:19-cr-00280-RS Document 44 Filed 02/18/20. Page 14 of 56

 

 

 

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN US| DISTRIGT COURT

By: L] comptaint [1] INFORMATION INDICTMENT
SUPERSEDING

 

OFFENSE CHARGED

 

See Penalty Sheet Attachment Petty
Minor

Misde-
meanor

OOO

Felony

[x]

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or ey e Location
NORTHERN DISTRIGTLOE CANFORNIA

cae ANG
SAN FRANCISCO\DIMISION Sp

 

    

 

r— DEFENDANT -U.S

D RONALDY DOMINGUEZ, a/k/a “Smokey”

 

DISTRICT COURT NUMBER
CR 19-0280 SI

 

DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
L give name of court

 

 

this person/proceeding is transferred from another district
LJ per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
Og charges previously dismissed

which were dismissed on motion SHOW
af DOCKET NO.
[| U.S. ATTORNEY [| DEFENSE
this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

Name and Office of Person
Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

IS NOT IN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [] If not detained give date any prior
summons was served on above charges

          
  

2) (] Is a Fugitive

i
3) [_] Is on Baio

 

IS IN CUSTODY
4) [_] On this charge

5) [_] On another conviction

} [] Federal [| State

6) Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution
San Francisco County Jail

 

Has detainer L_] Yes age Ee
been filed? C No

filed
DATE OF > Month/Day/Year

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

PROCESS:
[_]SUMMONS_ [_] NO PROCESS* WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

[| This report amends AO 257 previously submitted

 

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-00280-RS Document 44 Filed 02/18/20, Page 15 of 56

 

A
4
UE) Hexen Elsen

PENALTY SHEET ATTACHMENT: FEB 18 2020
RONALDY DOMINGUEZ, a/k/a “Smokey” .

Ar\NIt
Vv SOONG

RICT COURT
CALIFORNIA

 

18 U.S.C. § 1962(d) (Racketeering Conspiracy) horiin

Count 1:

Imprisonment: up to life
Supervised release: up to 5 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(5) and 2 (Attempted Murder in Aid of Racketeering
Count 2: .

  

Imprisonment: up to 10 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C, §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 11, Count 14 each:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)
' Case 3:19-cr-00280-RS Document 44 Filed 02/18/20, Page 16 of 56

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] complaint [1] INFORMATION INDICTMENT
SUPERSEDING

 

 

OFFENSE CHARGED
See Penalty Sheet Attachment CJ Petty
[_] Minor
Misde-
LI meanor
Felony

PENALTY: See Penalty Sheet Attachment

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

 

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
L give name of court

 

 

this person/proceeding is transferred from another district
LI per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
A charges previously dismissed

which were dismissed on motion SHOW

of: DOCKET NO.
[_] U.S. ATTORNEY C] DEFENSE

this prosecution relates to a

pending case involving this same

defendant MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF:GALIFORNIA
a j j

8 Geo Boe De
SAN FRANCISCO DIVISION

 

 

r— DEFENDANT - U.S

 

8 2020

 
 

b OSCAR ESPINAL, a/k/a “Chu

NOR TT bt

 

DISTRICT COURT NUMBER
CR 19-0280 SI

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson
[x] U.S. Attorney [] Other U.S. Agency

 

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

 

 

PROCESS:
[-] SUMMONS _[_] NO PROCESS* WARRANT

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

 

DEFENDANT

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [] If not detained give date any prior
summons was served on above charges

 
 

U a mary O

3) [_] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [[] On this charge

5) [-] On another conviction

\ | Federal [ | State
6) Awaiting trial on other charges

lf answer to (6) is "Yes", show name of institution
San Francisco County Jail

 

Has detainer L_] Yes hued a
been filed? Cl No filed
DATE OF » Month/Day/Year

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Y ear
TO U.S. CUSTODY

 

 

 

ADDITIONAL INFORMATION OR COMMENTS

[_] This report amends AO 257 previously submitted

 

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-00280-RS Document 44 Filed 02/18/2@», Page 17 of 56

PENALTY SHEET ATTACHMENT)"
OSCAR ESPINAL, a/k/a “Chuy”

18 U.S.C. § 1962(d) (Racketeering Conspiracy)
Count 1:
Imprisonment: up to life

 

Supervised release: up to 5 years
Fine: up to $250,000
Special assessment: $100 (mandatory)

 

Count 8:

Imprisonment: up to 10 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)
6 Case 3:19-cr-00280-RS Document 44 Filed 02/18/20. Page 18 of 56

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] comptaint LL] INFORMATION INDICTMENT

—— OFFENSE CHARGED

SUPERSEDING

 

See Penalty Sheet Attachment

[_] Petty
[| Minor

Misde-
L] meanor

Felony

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION |

 

 

r— DEFENDANT - U.S >

 

DISTRICT COURT NUMBER
CR 19-0280 SI

 

 

SAN Y SNONG
PAL

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
O give name of court

 

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
Og charges previously dismissed

which were dismissed on motion SHOW
of DOCKET NO.
LC] U.S. ATTORNEY [| DEFENSE
this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

\

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson

 

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

DEFENDANT JY oe
LEN, U - ATU
IS NOT IN CUSTODY

Has not been arrested, pending outcome this proceeding.

1) [] If not detained give date any prior
summons was served on above charges >

 
 

“F - AL ICC WA
G RIC - icp |
NOR TH DIST RIGHT Or VALID RINis

2) Is a Fugitive

3) [_] Is on Bail or Release from (show District)

 
   

IS IN CUSTOD
4) [[] On this charge

5) [_] On another conviction

\ [| Federal [| State

6) [_] Awaiting trial on other charges

lf answer to (6) is "Yes", show name of institution

 

Has detainer L] Yes pve dite
been filed? Cl No

filed
DATE OF Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

If Summons, complete following:
| Arraignment [| Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time:

 

[_] This report amends AO 257 previously submitted

 

Before Judge:

 

 
Case 3:19-cr-00280-RS Document 44 Filed 02/1840 Page 19 of 56

ae w IS Oo.
ae F \

Keno Hf fies a
i i

PENALTY SHEET ATTACHMENT:
WILFREDO IRAHETA LANDAVERDE, a/k/a “Wally? J

i DISTRICT OF CALIFORNIA

  

18 U.S.C. § 1962(d) (Racketeering Conspiracy)
Count 1:

Imprisonment: up to 20 years

Supervised release: up to 3 years

Fine: up to $250,000 ————
Special assessment: $100 (mandatory) ‘Eee
 

 

‘ Case 3:19-cr-Q@280-RS Document 44 Filed 02/1840 Page 20 of 56

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] comptaint [J] INFORMATION [XI INDICTMENT

[X] SUPERSEDING

 

——— OFFENSE CHARGED
See Penalty Sheet Attachment LJ Petty
[J Minor
Misde-
L] meanor
Felony

PENALTY: See Penalty Sheet Attachment

am i W
Name of District Court, and/or JudgelMagistrene Location

NORTHERN DISTRICT OF-en FR4 8 ot

 

9
SAN FRANCISCO plvision © 8 202 0
i¥vs SOONG

COURT

 

— DEFENDANT -U.S oe
WI LIFORNIA

b KEVIN REYES MELENDEZ, a/k/a “Neutron”

 

 

 

DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
L give name of court

 

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
charges previously dismissed

L which were dismissed on motion SHOW
of: DOCKET NO.
[ ] U.S. ATTORNEY [| DEFENSE \
this prosecution relates to a
pending case involving this same
defendant MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

\ CASE NO.

 

 

Name and Office of Person
Furnishing Information on this form

[x] U.S. Attorney [] Other U.S. Agency

David L. Anderson

 

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

 

 

PROCESS:
C] SUMMONS NO PROCESS* [_] WARRANT

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

IS NOT IN CUSTODY
Has not been arrested, pending outcome this proceeding.
) [J If not detained give date any prior
summons was served on above charges

2) [_] !s a Fugitive

3) [_] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) On this charge

5) [_] On another conviction

\ [_] Federal [_] State
6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

 

Has detainer L_] Yes sive date
been filed? Cl No

filed
DATE OF > Month/Day/Year

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

[_] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-@@280-RS Document 44 Filed 02/18/20 Page 21 of 56

PENALTY SHEET ATTACHMENT: “4 2 9090
KEVIN REYES MELENDEZ, a/k/a “Neutron” FEB 16 2020

18 U.S.C. § 1962(d) (Racketeering Conspiracy)
Count 1:

Imprisonment: up to life
Supervised release: up to 5 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(5) and 2 (Attempted Murder in Aid of Ra@

Count 2:

Imprisonment: up to 10 years
Supervised release: up to 3 years
Fine: up to $250,000
Special assessment: $100 (mandatory)

T COURT

 

CLERK, U.:

NORTH DISTRICT OF CALIFUt WNIA

  

18 U.S.C. § 924(c)(1)(A) (Discharge of a Firearm During and in Furtherance of a Crime of

Violence)
Count 4:

Imprisonment: up to life (mandatory minimum term of 5 years, 7 years (if firearm
brandished), or 10 years (if firearm discharged), to be imposed
consecutive to any other term of imprisonment)

Supervised release: up to 5 years
Fine: up to $250,000
Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)

Count 9:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000
Special assessment: $100 (mandatory)
 

Case 3:19-cr-O@280-RS Document 44 Filed 02/180 Page 22 of 56

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

sy: L] comptaint [] INFORMATION INDICTMENT Nie ot Cisict Court nafed eieai Ds Loceton
= GC bee bes ae
SUPERSEDING NORTHERN DISTRICT OF CALIFORNIA

 

 

 

  

 

 

 

 

 

 

— OFFENSE CHARGED
SAN FRANCE VIS
See Penalty Sheet Attachment [_] Petty gD Q'BSION)
[] Miner (— DEFENDANT - U.S SUSAN Y SOONG
Misde- NORTH OST
LJ meanor ) MISSAEL MENDOZA
Fel
=e DISTRICT COURT]
PENALTY: See Penalty Sheet Attachment }
CR 19-0280 Sl
DEFENDANT
PROCEEDING ————__ IS NOT IN CUSTODY
. ys Has not been arrested, pending outcome this proceeding.
Name of Complaintant Agency, or Person (& Title, if any) 1) [] Ifnot detained give date any prior
summons was served on above charges p

HSI SA Thomas G, Degnim

 

person is awaiting trial in another Federal or State Court, 2) [_] |s a Fugitive
L give name of court

3) [] |s on Bail or Release from (show District)

 

 

this person/proceeding is transferred from another district

L per (circle one) FRCrp 20, 21, or 40. Show District
IS IN CUSTODY

4) [] On this charge

 

this is a reprosecution of

 

 

 

 

 

 

 

 

 

charges previously dismissed 5) [_] On another conviction
L which were dismissed on motion SHOW [_] Federal [_] State
of DOCKET NO.
: 6) Awaiting trial on other charges
.S. ATTORNEY EFENSE oo
LU bee ea) Ts U DEEEHS If answer to (6) is "Yes", show name of institution
San Mateo County Jail
this prosecution relates to a j If "Yes"
[_] pending case involving this same Has detainer L_] Yes } dive-date
defendant MAGISTRATE been filed? CO No filed
ame Month/Day/Year
prior proceedings or appearance(s) ARBRE OF ) a ayy eS
before U.S. Magistrate regarding this REST
defendant were recorded under SSS Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form David L. Anderson TO U.S. CUSTODY
[x] U.S. Attorney [] Other U.S. Agency
Name of Assistant U.S. [] This report amends AO 257 previously submitted

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

 

 

ADDITIONAL INFORMATION OR COMMENTS

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT Bail Amount: No Bail
If Summons, complete following:
C] Arraignment TC Initial Appearance * Where defendant previously apprehended on complaint, no new summons or

warrant needed, since Magistrate has scheduled arraignment
Defendant Address:

Date/Time: Before Judge:

 

Comments:

 

 
Case 3:19-cr-08280-RS Document 44 Filed 02/18/20 Page 23 of 56

. so

PENALTY SHEET ATTACHMENT: FEB 18 2020
MISSAEL MENDOZA eujeani'y SOONG

OLERK, U.S. DISTR!

  

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Ratketéering) |
Count 13, Count 14 each:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory) z . a. i
 

AO 257 (Rev. 6/78)

Case 3:19-cr-Q0280-RS Document 44 Filed 02/18/20 Page 24 of 56

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] comptaint LJ] INFORMATION INDICTMENT
SUPERSEDING

 

—— OFFENSE CHARGED
See Penalty Sheet Attachment [_] Petty
[ ] Minor
Misde-
LJ meanor
Felony

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location
Pr m4-9 9090
NORTHERN DISTRICT OF GALIFGRNIA 20

SAN FRANCISCO DIVISION) Y SOO.
CLE T TST ’ J

mo

-— DEFENDANT - U.S NORTH DISTRICT GE CALI

 

 

Bb CHRISTIAN QUINTANILLA

 

  
 

DISTRICT COUR h
CR 19-0280 S| “

DEFENDANT ~~ __

 

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

 

person is awaiting trial in another Federal or State Court,
LO give name of court

 

this person/proceeding is transferred from another district
LO per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
charges previously dismissed

LI which were dismissed on motion SHOW

of DOCKET NO
| U.S. ATTORNEY [| DEFENSE \

this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE

CASE NO.
prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

Name and Office of Person
Furnishing Information on this form

[x] U.S. Attorney [] Other U.S. Agency

David L. Anderson

 

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

 

 

[ PROCESS:
[] SUMMONS C] NO PROCESS* WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

 

8 1020

IS NOT IN CUSTODY ecD

Has not been arrested, pending Red? this p fe gceeaing,

1) [_] If not detained give date any prior, ¢
summons was served on above. charges

  
 

2) [_] Is a Fugitive

3) [_] !s on Bail or Release from (show District)

 

IS INCUSTODY
4) [[] On this charge

5) [_] On another conviction

\ [| Federal [| State

6) Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution
San Mateo County Jail

 

Has detainer L_] Yes aivoifaie
been filed? O No

filed
DATE OF bP Month/Day/Year

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

[_] This report amends AO 257 previously submitted

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-00280-RS Document 44 Filed 02/18/20 Page 25 of 56

PENALTY SHEET ATTACHMENT:
CHRISTIAN QUINTANILLA

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 12, Count 14 each:

 

Imprisonment: up to 20 years

Supervised release: up to 3 years

Fine: up to $250,000 9 900
Special assessment: $100 (mandatory) FEB Loo

 
Case 3:19-cr-00280-RS Document 44 Filed 02/18/0 Page 26 of 56

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

By: L] comptaint LJ] INFORMATION INDICTMENT

SUPERSEDING

 

 

OFFENSE CHARGED

| Petty
C] Minor

q Misde-
meanor

Felony

See Penalty Sheet Attachment

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

 

 

(— DEFENDANT - U.S

 

> ELMER RODRIGUEZ, a/k/a “Gordo”

  

DISTRICT COURT NUN 3ER
CR 19-0280 Sl

 

DEFENDANT = 2

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
L give name of court

 

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
Oo charges previously dismissed

which were dismissed on motion SHOW
of: DOCKET NO.
[| U.S. ATTORNEY | DEFENSE
this prosecution relates to a
[] pending case involving this same
defendant MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

\ CASE NO.

 

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

 

IS NOTIN CUSTODY :
Has not been arrested, pending outcome this proceeding! 1A

1) [-] If not detained give date any, prior’
summons was served on above charges

2) [_] |s a Fugitive

3) [_] |s on Bail or Release from (show District)

 

IS IN CUSTODY
4) [_] On this charge

5) [_] On another conviction

\ [_] Federal [_] State
6) Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution
San Francisco County Jail

If "Yes"

\ give date
filed

Month/Day/Year

 

Has detainer L_] Yes
been filed? O No

DATE OF >
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

If Summons, complete following:
[] Arraignment [| Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

 

 

[ ] This report amends AO 257 previously submitted

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-00280-RS Document 44 Filed 02/1840 Page 27 of 56

PENALTY SHEET ATTACHMENT:
ELMER RODRIGUEZ, a/k/a “Gordo”

18 U.S.C. § 1962(d) (Racketeering Conspiracy)

Count 1:

Imprisonment: up to life
Supervised release: up to 5 years
Fine: up to $250,000

 

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(5) and 2 (Attempted Murder in Aid of Racketeering)

Count 6: cee 18 2020
Imprisonment: up to 10 years oe

Supervised release: up to 3 years ave , g pisTaic r COURT
Fine: up to $250,000 : STRICT OF CF |

Special assessment: $100 (mandatory)

18 U.S.C. § 924(c)(1)(A) (Discharge of a Firearm During and in Furtherance of a Crime of

Violence)

Count 7:

Imprisonment: up to life (mandatory minimum term of 5 years, 7 years (if firearm
brandished), or 10 years (if firearm discharged), to be imposed
consecutive to any other term of imprisonment)

Supervised release: up to 5 years

Fine: up to $250,000

Special assessment: $100 (mandatory)
: Case 3:19-cr-00280-RS Document 44 Filed 02/18/0 Page 28 of 56

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: _] complaint L] INFORMATION INDICTMENT

SUPERSEDING

 

-———— OFFENSE CHARGED

[_] Petty
[ ] Minor

Misde-
LJ meanor

Felony

See Penalty Sheet Attachment

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

 

 

(— DEFENDANT - U.S

 
 

b MARVIN OSEGUEDA

DISTRICT COURT NUMBER _ 20 907
CR 19-0280 SI FEB 1° LU

1 put ny KCI SUN
rl

CLEF ie h Wein
DEFENDANT ~

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
L give name of court

 

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
Fj charges previously dismissed

which were dismissed on motion SHOW

of: DOCKET NO.

[| U.S. ATTORNEY [| DEFENSE

this prosecution relates to a

pending case involving this same

defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

Name and Office of Person
Furnishing Information on this form

[x] U.S. Attorney [] Other U.S. Agency

David L. Anderson

 

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

 

IS NOT IN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [[] If not detained give date any prior
summons was served on above charges >

2) (] |s a Fugitive

3) [_] Is on Bail or Release from (show District)

 

 

IS INCUSTODY
4) [] On this charge

5) [_] On another conviction

; [_] Federal [_] State
6) Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution
San Mateo County Jail

 

Has detainer L_] Yes sive date
been filed? O No

filed
DATE OF » Month/Day/Year

ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

lf Summons, complete following:
[_] Arraignment [| Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

LL

[_] This report amends AO 257 previously submitted

 

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-@0280-RS Document 44 Filed 02/180 Page 29 of 56

PENALTY SHEET ATTACHMENT:
MARVIN OSEGUEDA SARAVIA, a/k/a “Chiquis”

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 12, Count 14 each:

 

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)
“ Case 3:19-cr-0@280-RS Document 44 Filed 02/1840 Page 30 of 56

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] comptaint [| INFORMATION INDICTMENT
SUPERSEDING

 

 

OFFENSE CHARGED

See Penalty Sheet Attachment

[] Petty
[] Minor

CO Misde-
meanor

Felony

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
IRI

 

      

r- DEFENDA

Ef
) KEVIN RAMIREZ VALENCIA, a/k/a\“Delincuente”~

 

DISTRICT COURT NUMBER
CR 19-0280 SI

 

DEFENDANT

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

 

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
LJ give name of court

 

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
Og charges previously dismissed

which were dismissed on motion SHOW

of: DOCKET NO.
[_] U.S. ATTORNEY C] DEFENSE \

this prosecution relates to a
pending case involving this same

defendant MAGISTRATE

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [] If not detained give date any prior
summons was served on above charges

2) Is a Fugitive

3) [_] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [[] On this charge

5) [_] On another conviction

} [_] Federal [_] State
6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

 

Has detainer LJ Yes abetts
been filed? Cc No

filed
DATE OF D> Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[_] SUMMONS [] NO PROCESS* WARRANT

If Summons, complete following:
[| Arraignment [] Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

 

[ ] This report amends AO 257 previously submitted

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
Case 3:19-cr-Q@280-RS Document 44 Filed 02/18/0 Page 31 of 56

PENALTY SHEET ATTACHMENT:
KEVIN RAMIREZ VALENCIA, a/k/a “Delincuente”

18 U.S.C. § 1962(d) (Racketeering Conspiracy)

Count 1:

Imprisonment: up to 20 years U S8C Oca
Supervised release: up to 3 years :
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C, §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering) |__|.
Count 14: FEB LO 2U20
Imprisonment: up to 20 years SAS c
Supervised release: up to 3 years ee 2 naTaiCt JF CALIFORNIA
Fine: up to $250,000 oe

Special assessment: $100 (mandatory)
 

Case 3:19-cr-O09280-RS Document 44 Filed 02/18/20 Page 32 of 56

AO 257 (Rev. 6/78)

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: LJ complaint L] INFORMATION INDICTMENT

——_ OFFENSE CHARGED

SUPERSEDING

 

See Penalty Sheet Attachment

C] Petty
[] Minor

Misde-
LJ meanor

Felony

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

 

 

r- DEFENDANT - U.S

 
 

I ALEXIS CRUZ ZEPI

 

DISTRICT COURT NUMBER
CR 19-0280 SI

 

 

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
O give name of court

 

 

this person/proceeding is transferred from another district
O per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
q charges previously dismissed

which were dismissed on motion SHOW

of: DOCKET NO.
LI U.S. ATTORNEY [] DEFENSE \

this prosecution relates to a

pending case involving this same

defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)

before U.S. Magistrate regarding this

defendant were recorded under

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

DEFENDANT. ,, ——=—

IS NOTIN CUSTODY :

Has not been arrested, pending outcome this proceeding.

1) [] If not detained give date any prior » 1 8 2020
summons was served on above charges

 

2) [_] |s a Fugitive

em Ff

3) [[] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) [_] On this charge

5) On another conviction

\ J Federal State

6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

lf "Yes"

\ give date
filed

Month/Day/Year

 

Has detainer L_] Yes
been filed? O No

DATE OF b
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

[_] This report amends AO 257 previously submitted

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 

 
Case 3:19-cr-@@280-RS Document 44 Filed 02/18/20 Page 33 of 56

PENALTY SHEET ATTACHMENT:
ALEXIS CRUZ ZEPEDA, a/k/a “Zorro”

18 U.S.C. § 1962(d) (Racketeering Conspiracy)

 

Count 1:

Imprisonment: up to life
Supervised release: up to 5 years
Fine: up to $250,000

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(5) and 2 (Attempted Murder in Aid of Racketeering) | =

Count 2: -
Imprisonment: up to 10 years CER 18 LULY
Supervised release: up to 3 years - ” NS at
Fine: up to $250,000 Be US. DONE ALFORN

Special assessment: $100 (mandatory)

18 U.S.C. § 924(c)(1)(A) (Discharge of a Firearm During and in Furtherance of a Crime of

Violence)

Count 3:

Imprisonment: up to life (mandatory minimum term of 5 years, 7 years (if firearm
brandished), or 10 years (if firearm discharged), to be imposed
consecutive to any other term of imprisonment)

Supervised release: up to 5 years

Fine: up to $250,000
= ~*~

AO 257 (Rev. 6/78)

Case 3:19-cr-O0@280-RS Document 44 Filed 02/18/20 Page 34 of 56

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION -

IN U.S. DISTRICT COURT

 

By: L] comptaint [| INFORMATION INDICTMENT

x
OFFENSE CHARGED SUPERSEDING

 

 

See Penalty Sheet Attachment

[_] Petty
[| Minor
Misde-
LJ meanor
Felony

PENALTY: See Penalty Sheet Attachment

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTR

—

  
 

 

 

r— DEFENDANT -U.S

b KEVIN GUATEMALA ZEPEDA, a/k/a “Mision”

 

DISTRICT COURT NUMBER |
CR 19-0280 SI

DEFERRSNE

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

HSI SA Thomas G. Degnim

person is awaiting trial in another Federal or State Court,
LJ give name of court

 

 

this person/proceeding is transferred from another district
L per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of
0 charges previously dismissed

which were dismissed on motion SHOW
of: DOCKET NO.
C] U.S. ATTORNEY [] DEFENSE \
this prosecution relates to a
[_] pending case involving this same
defendant MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

\ CASE NO.

 

 

 

Name and Office of Person

Furnishing Information on this form David L. Anderson

 

U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) Andrew Scoble/Ravi T. Narayan

IS NOT IN CUSTODY cv- id
Has not been arrested, ‘pending outcome this proceeding.
) EJ If not detained give date any prior
summons was served on above charges

2) Is a Fugitive

3) [_] !s on Bail or Release from (show District)

 

IS IN CUSTODY
4) [_] On this charge

5) [-] On another conviction

\ [| Federal C] State

6) [_] Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution

 

Has detainer L_] Yes
been filed? CO No

DATE OF b
ARREST

If "Yes"
\ give date
filed
Month/Day/Year

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

PROCESS:
[_] SUMMONS [_] NO PROCESS* WARRANT

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Date/T ime:

 

 

[_] This report amends AO 257 previously submitted

 

Bail Amount: No Bail

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
Case 3:19-cr-0@280-RS Document 44 Filed 02/180 __ Page 35.0; 2

UNE

PENALTY SHEET ATTACHMENT:
KEVIN GUATEMALA ZEPEDA, a/k/a “Mision”

 
   
  

18 U.S.C. § 1962(d) (Racketeering Conspiracy) Ye he a

Count 1: é
Imprisonment: up to 20 years res Le
Supervised release: up to 3 years ,

Fine: up to $250,000 -

Special assessment: $100 (mandatory)

18 U.S.C. §§ 1959(a)(3) and 2 (Assault with a Dangerous Weapon in Aid of Racketeering)
Count 10:

Imprisonment: up to 20 years
Supervised release: up to 3 years
Fine: up to $250,000

Special assessment: $100 (mandatory)
 

Case 3:19-cr-00280-RS Document 44

; —

uOTTeSaT[Y ANjLaJ1O.J — C96] PUL (P)PZ6 88 “O'S'N BI
sumoqy pure sulpry-Z7§ O'SN8I

SQOUDTOIA, JO SWIID B JO VOUBIDYI.IN,| Ul pue

SULING] ULIRAILY BJO adIeYydsIq — (9)p7H 8 “O'S'N BI
SSULIDDJOYOLY JO pry ul uodea jy

snolosued B YA ynessy —(¢)(B)6S6I § “O'S'N SI
‘SULIDDJOYIV YY

jo pry Ul Jopanyy paidusny — (¢)(B)6S61 § “O'S 8I
‘Aovdsuo) Sulosjoyory — (PIZIGI § “O'S 8I

‘NOILWIOIA

IS 0820-61 YO “ON ASVO

OO OO ff Nf ff, fn, fn, fn, fn,

Filed 02/182 PAG be oss UAANS

 

« SHUANIUTSC],, B/I/e
“VIONA TVA ZAMINVe NIATS ($1)
« SInbIYD,, B/y/e
‘VIAVUVS VGANDASO NIAUVW (FT)
« OP1OD,, By/e
*ZANONIAGOU WANTS (ET)

‘VTIINV.LNINO NVLLSRIHDO (Z1)

‘VZOCNAW TAVSSIN (11)
. UONNAN,, BA/e
“ZACNATAW SAATY NIATMN (OD)
cc ATTRA. B//2

“ACMAAVGNV VILAHVUl OGANATIM (6)

crcere ft ANNO» EPH

TVNIdSA UVIOSO (8)
, APYOUIS,, B/T/e

‘ZANONINOG ACTVNOU (ZL)
. edog,, B/y/e

‘ZVIC SITAA SINT (9)
. OSOJUTTR I, B//2

“SOUANSIO ZAWVATVD LUAAA (5)
« OISON,, BPT/e

‘SOdNVO HLANNAY  (r)
ce (OPI,, B/L/B

‘VTIINOd OUAWOU OGNVNUAA (¢)
2 OMONIA,, B/Y/B

VAVINV OGVUVATV NIMC (Z)
« AOPIUG,, B/AT/B

‘NVAWATV OSOTIAE OITADOU (1)

‘HUre] |
‘VOIRIAWV AO SALV.LS GALINA

NOISIAIC OOSIONVaA NVS

VINYOATTVO AO LOTYLSIC NYAAHLYUON

LYNOD LOMALSId SALVLS G4HLINN

 

ADUIOWY Sd}e}S poyuy
(F096FIl NEVO) NOSUAANV “T CIAVG

 

 

8C
LC
9G
SC
ve
EG

Ic
0¢
61
81
LI
OI
cl
vl
el
cl
i
Ol
oO CO NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-OQ@@80-RS Document 44 Filed 02/184 Page 37 of 56

(16) ALEXIS CRUZ ZEPEDA,
a/k/a “Zorro,” and

(17) KEVIN GUATEMALA ZEPEDA,
a/k/a “Mision,”

Defendants.

 

SUPERSEDING INDICTMENT

The Grand Jury charges, with all dates being approximate and inclusive, that at all times relevant
to this Superseding Indictment:

Introductory Allegations

1. La Mara Salvatrucha, hereafter “MS-13,” was and is a gang composed primarily of
persons of El Salvadorian descent. It operated in various countries, including El Salvador and the
United States. Within the United States, it operated in the Northern District of California.

2. MS-13 is a transnational criminal organization with over 10,000 members regularly
conducting gang activities in at least twenty states and the District of Columbia, as well as in other
nations, including Mexico, Honduras, Guatemala, and E] Salvador. In the United States, MS-13 is one
of the largest street gangs. It has been active in this country since the 1980s, when it originated in Los
Angeles, California. Since then, MS-13 has spread to other cities in California, including San Francisco,
Santa Cruz, Richmond, and Daly City, and across the country to other states, including Virginia,
Maryland, New York, Tennessee, North Carolina, and Texas.

3. MS-13 is organized into “cliques,” that is, smaller groups which typically operate in a
specific city or region. MS-13 cliques are grouped into “programs,” with each program having a
“program leader” overseeing multiple cliques. MS-13 cliques — including those within the same
program — sometimes work together cooperatively to engage in criminal activity and to assist one
another in, among other things, avoiding detection by law enforcement. Individual cliques, including
MS-13 20th Street, have their own set of rules; however, they also operate under the umbrella rules of
MS-13.

4. Leaders of individual MS-13 cliques are sometimes called “shot callers” or “E/

Palabrero.” Above the clique leaders are the program leaders and the gang leaders, some of whom are

SUPERSEDING INDICTMENT 2

 
mo S&S SN DBD OH FSF WW NY eR

NO po WP PB KR KH WN WN NO KF KF KF YF KF SEO PEO El Sl
ao HN KH A FR WH BY KH DoD Oo ON KN LULU Ul CO

 

 

Case 3:19-cr-Q@@80-RS Document 44 Filed 02/1848 Page 38 of 56

incarcerated in the United States and in El Salvador, and who convey their orders through, among other
means, the use of cellular telephones that are brought into prisons. The leaders of MS-13 resolve
disputes between gang members, address organizational issues, and participate in significant gang
decisions, such as whether to authorize the killing of members of rival gangs, and of MS-13 gang
members, associates, and other individuals suspected of cooperating with law enforcement or otherwise
breaking MS-13 rules.

5. “MS-13 20th Street” is a clique claiming territory in the Mission District of San
Francisco. They claim the corridor along Mission Street between 15th Street to the north and 21st Street
to the south, and Church Street to the west and South Van Ness Avenue to the east. Mission Playground
lies at the center of the gang’s claimed territory. MS-13 20th Street also claims Dolores Park and Bryant
Square Park. The gang seeks to maintain control of drug distribution in its turf. Among other things,
the gang’s members engage in the sale of narcotics, robbery, extortion, and other violent crimes
(including murder). In the commission of these crimes, and for defense, MS-13 20th Street members
use guns, knives, and other weapons.

6. Some members of MS-13 signify their membership and association with tattoos depicting
devil horns or the “Santa Muerte,” or reading “MARA SALVATRUCHA,” “MS,” “MS-13,” “503”
(representing the El Salvador country code), “20” (for 20th Street clique), or similar words and symbols,
often written in Gothic lettering. Not all MS-13 members bear such tattoos. The colors blue, black, and
white are often used as symbols of MS-13 and members often wear clothing with these colors bearing
the number “13” or a combination of numbers adding up to 13, or which features horns, such as clothing
bearing the logo of the NBA franchise the Chicago Bulls. Also, MS-13 members sometimes mark their
territory through the use of graffiti with the letters “MS” or other shorthand references to MS-13, as well
as clique-specific graffiti like “20th Street.” MS-13 members often refer to one another by their gang
monikers or other nicknames, and may not in fact know the real names of their fellow gang members.

7. In order to join MS-13, recruits undergo an initiation process composed of various stages,
during which the recruit is referred to alternatively as a “paro,” or “chequeo.” Each step requires the |
completion of certain activities — usually crimes — that allow the recruit to demonstrate his allegiance to

the gang, its rules, and its ethos. After the last stage, the recruit may be invited to become a full-member

SUPERSEDING INDICTMENT 3

 
oO So NHN DR OH Fe WH HN

10
1
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

 

 

Case 3:19-cr-Ofaa80-RS Document 44 Filed 02/18/a@@, Page 39 of 56

of the gang, known as a “homeboy” or “homie.” This last stage includes a “jumping-in” ceremony,
during which the recruit is beaten by other gang members for 13 seconds.

8. Members of MS-13 20th Street are expected to protect the name, reputation, and status of
the gang from rival gang members and other persons. Members of the MS-13 20th Street require that all
individuals show respect and deference to the gang and its membership. To protect the gang and to
enhance its reputation, MS-13 20th Street members are expected to use any means necessary to force
respect from those who show disrespect, including acts of intimidation and violence.

9. In the San Francisco area, the principal rivals to MS-13 20th Street are the various
Nortefio gangs. MS-13 20th Street has been, and continues to be, engaged in violence against Nortefios;
similarly, Nortefios engage in violence against rival gang members, including MS-13. Indeed, one of
the rules common to both gangs is that members of each side are expected to attack members of the
other side. The more brazen the attack, the greater the respect that is given to the attacker by fellow
gang members. As a result, innocent bystanders have been injured and even killed simply for being in
the wrong place at the wrong time during a gang attack, for being in the physical presence of a gang
member, or for being mistaken for a rival gang member (based, for instance, on the mere color of their
apparel).

10. Members of MS-13 20th Street engage in criminal activity, including murder, attempted
murder, narcotics distribution, assault, robbery, and obstruction of justice by threatening and
intimidating fellow gang members and others whom they believe to be cooperating with law
enforcement. Members of MS-13 20th Street are often required to commit acts of violence to maintain
membership and discipline within the gang, including violence against rival gang members or those they
perceive to be rival gang members, as well as MS-13 20th Street members and associates who violate
the gang’s rules (such as the rule against cooperating with law enforcement). As a result of MS-13 20th
Street members’ use of violence, innocent persons are sometimes injured or killed. Participation in
criminal activity by a member of MS-13 20th Street, particularly violent acts directed at rival gang
members or as ordered by the gang’s leadership, increases the level of respect accorded that member,
resulting in that member’s maintaining or increasing his position in the gang, and possibly resulting in

recognition as a leader.

SUPERSEDING INDICTMENT 4

 
Oo SH SS DB OH SF WH LO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-O@®80-RS Document 44 Filed 02/18/78 Page 40 of 56

11. —_ In addition to warring with rival gang members, MS-13 20th Street also uses violence
against its members to enforce gang rules. These rules include a prohibition against cooperating with
law enforcement in the investigation and prosecution of any criminal case, especially one involving
fellow gang members. Depending on the severity of the violation, the punishment can be death.

12. Members of MS-13 20th Street communicate about gang activities with other members of
MS-13 20th Street in San Francisco and elsewhere (including, for instance, El Salvador and Guatemala)
using landline telephones, mobile telephones, text messaging, email, social media applications, other
messaging applications (including encrypted applications), notes or “kites,” and other modes of
communication.

The Racketeering Enterprise

13. MS-13 20th Street, including its leadership, members, and associates, in the Northern
District of California and elsewhere, constitutes an “enterprise” as defined in Title 18, United States
Code, Sections 1961(4) and 1959(b)(2), that is, a group of individuals associated in fact that was
engaged in, and the activities of which affected, interstate and foreign commerce. The enterprise
constitutes an ongoing organization whose members functioned as a continuing unit that had a common
purpose of achieving the objectives of the enterprise.

Purposes of the Enterprise

14. The purposes of MS-13 20th Street include, but are not limited to, the following:

a. Preserving and protecting the power, territory, reputation, and profits of the enterprise, its
members and associates, through the use of intimidation, violence, threats of violence, assaults, and
murder;

b. Promoting and enhancing the enterprise and the activities of its members and associates
through criminal acts, including, but not limited to, murder, attempted murder, narcotics trafficking,
robbery, assault, extortion, and other criminal activities;

c. Keeping victims, potential victims, and community members in fear of the enterprise and
its members and associates through violence and threats of violence;

d. Providing financial support and information to MS-13 20th Street members; and

e. Providing assistance to other MS-13 20th Street members who committed crimes for and

SUPERSEDING INDICTMENT 5

 
vn > WwW N

oO CO “SD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-O@@80-RS Document 44 Filed 02/18/4@&, Page 41 of 56

on behalf of the group, and to hinder, obstruct, and prevent law enforcement officers from identifying
the offenders, apprehending the offenders, and successfully prosecuting and punishing the offenders.
Means and Methods of the Enterprise

15. | The means and methods by which the defendants and other members and associates of
MS-13 20th Street conducted and participated in the conduct of the affairs of MS-13 20th Street
included, but were not limited to:

a. The agreement that acts of violence, including murder, attempted murder, narcotics
trafficking, robbery, assault, and extortion, would be committed by members and associates when it
suited the enterprise’s purpose. The targets of the murders, attempted murders, and assaults included
perceived rivals found both in the gang’s territory and in rival territory, as well as gang members
believed to have violated gang rules. Gang members committed strong-arm robberies employing a show
of force, with weapons and superior numbers. The gang sold various drugs, including marijuana and
cocaine, in gang territory. The gang extorted money from various individuals, including street drug
dealers in the Tenderloin District of San Francisco.

b. The agreement that members and associates of the enterprise would purchase, possess,
maintain, use, and circulate firearms for use in criminal activity by members and associates of the
enterprise. The gang sought to raise money through various means in part to buy firearms and
ammunition for use by gang members. The gang maintained a store of firearms, including the 12-gauge
shotgun used in the November 26, 2017 attempted murder; the 9mm semiautomatic pistol used in the
September 16, 2016, attempted murder; and the .38 Special caliber revolver also used in the September
16, 2016, attempted murder.

c. Discussing, among other things, the membership and rules of MS-13 20th Street; the
status of MS-13 20th Street members in the enterprise; the disciplining of MS-13 20th Street members;
MS-13 20th Street members’ encounters with law enforcement; plans and agreements regarding the
commission of future crimes, including murder, extortion, narcotics trafficking, illegal possession of
firearms, robbery, and assault, as well as ways to conceal these crimes; and the enforcement of the rules
of MS-13 20th Street. Gang meetings took place at various locations, including Dolores Park and

Mission Playground, both which are in the Mission District of San Francisco.

SUPERSEDING INDICTMENT 6

 
Oo Oo NN DH OO FP WD NO

hb po nO NN NY NY NHN NHN NO | Fe HFEF ee Fe FEO EO ESE sl
o nN OO UN BF WB HY S&S CO Oo mOe NN DH AN SF WD Pe KE SS

 

 

Case 3:19-cr-O@&@80-RS Document 44 Filed 02/1844 Page 42 of 56

d. Committing and agreeing to commit acts of violence against those who would do harm to
MS-13 20th Street, its members, and others when it suited the enterprise’s purposes. This included
disciplining enterprise members and associates when it suited the enterprise’s purposes. It also included
threatening or assaulting members of the community in the territory over which the gang sought control.

e. Using landline telephones, mobile telephones, text messaging, email, social media
applications, other messaging applications, notes or “kites,” and other modes of communication, to plan
and commit crimes on behalf of the enterprise, including murder, extortion, narcotics trafficking, illegal
possession of firearms, robbery, assault, and other crimes, and to conceal these criminal activities by
obstructing justice, threatening or intimidating witnesses, and other means. Members of the gang also
sought to raise the gang’s public profile and promote its influence by posting photographs on social
media of gang members displaying gang signs, and by vandalizing public and private property with gang
graffiti.

16. | MS-13 20th Street, through its members and associates, engaged in racketeering activity,
as defined in Title 18, United States Code, Sections 1959(b)(1) and 1961(1), that is, multiple offenses
involving dealing in controlled substances, in violation of Title 21, United States Code, Sections
841(a)(1) and 846; multiple acts and threats involving murder, in violation of California Penal Code,
Sections 187, 188, 189, 182, 21a, 664, 653f, and 422; and multiple acts and threats involving extortion,
in violation of Title 18, United States Code, Section 1951, and California Penal Code, Sections 518, 519,
520, 182, 31, 21a, 664, 653f, and 422.

Violent Crimes in Furtherance of the Enterprise

17. On September 16, 2016, as charged in Counts Two, Three, and Four of the Superseding
Indictment, ALEXIS CRUZ ZEPEDA, a/k/a “Zorro,” and KEVIN REYES MELENDEZ, a/k/a
“Neutron,” fired approximately eight shots at victim C.G., whom they suspected of being a rival gang
member. C.G. suffered five gunshot entry and exit wounds. CRUZ ZEPEDA and REYES
MELENDEZ then fled the scene in a vehicle driven by RONALDY DOMINGUEZ, a/k/a “Smokey.”
The getaway car led officers on a high speed chase, collided with another vehicle in the process, and
eventually evaded pursuit by driving the wrong way down the Vermont Street off ramp of Highway 101.

During the chase, occupants of the vehicle discarded two firearms, which were recovered by law

SUPERSEDING INDICTMENT 7

 
Cc Oo WD DH AW B&B W PP w&

NH yO NY NO NO NY NY N YN FH FH FP FE YF Ff FF EF lh ShLlUL
o nN DN OA BO UHOULNDlUlUhelUOUlUlUCUCCOOClUlUOWOWlUlUNN CUNO CU POU NYO HL

 

 

Case 3:19-cr-O@@80-RS Document 44 Filed 02/1848 Page 43 of 56

enforcement. The victim suffered gunshot wounds to the lower body, but survived. This shooting
occurred near the intersection of 21st and Hampshire Streets in San Francisco.

18. On October 27, 2016, as charged in Count Five of the Superseding Indictment,
KENNETH CAMPOS, a/k/a “Nesio,” and others assaulted three victims after demanding to know
whether they were rival gang members. CAMPOS stomped and kicked at least one victim, J.C., in the
face and head while wearing shoes. This assault occurred outside the Prita Hotel on Mission Street in
San Francisco.

19. | On November 26, 2017, as charged in Counts Six and Seven of the Superseding
Indictment, ELMER RODRIGUEZ, a/k/a “Gordo,” shot J.E. in the chest at close range with a 12-gauge
shotgun. RODRIGUEZ and fellow MS-13 gang members were attempting to extort cash and drugs
from street drug dealers at the time. RODRIGUEZ suspected that J.E. was a street drug dealer who was
resisting the extortion. Doctors provided emergency treatment and removed a shotgun wad from J.E.’s
chest. J.E. remained in a coma for days, but survived. This shooting occurred in the Tenderloin District
of San Francisco, on Eddy Street.

20. On November 30, 2017, as charged in Count Eight of the Superseding Indictment,
OSCAR ESPINAL, a/k/a “Chuy,” and EDWIN ALVARADO AMAYA, a/k/a “Muerte,” assaulted and
stabbed R.L. R.L. was standing at a San Francisco Municipal bus stop when a car in which ESPINAL
and ALVARADO AMAYA were passengers pulled up. The driver of the car demanded to know
whether R.L. was a rival gang member. ESPINAL and ALVARADO AMAYA exited the car, and R.L.
tried to flee. ESPINAL and ALVARADO AMAYA chased R.L., caught him, and attacked him,
stabbing him approximately fifteen times. R.L. suffered stab wounds to the face, chest, stomach, arm
and back. R.L. was in critical condition after the stabbing, but survived. This incident took place near
24th Street and Potrero Avenue in San Francisco.

21. On May 27, 2018, as charged in Count Nine of the Superseding Indictment, ROGELIO
BELLOSO ALEMAN, a/k/a “Smiley,” KENNETH CAMPOS, a/k/a “Nesio,” and KEVIN REYES
MELENDEZ, a/k/a “Neutron,” assaulted E.P. after learning that he had grown up in rival gang territory.
E.P. was punched and kicked in the head and suffered puncture wounds to the back, consistent with

having been stabbed. This assault and stabbing took place in Dolores Park in the Mission District of San

SUPERSEDING INDICTMENT 8

 
td

nn

Oo FS ~~ DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-Q@m@80-RS Document 44 Filed 02/184aQ Page 44 of 56

Francisco.

22. On January 24, 2019, as charged in Count Ten of the Superseding Indictment, KEVIN
GUATEMALA ZEPEDA, a/k/a “Mision,” EVERT GALDAMEZ CISNEROS, “Talentoso,”
FERNANDO ROMERO BONILLA, a/k/a “Black,” and others threatened and assaulted a family who
had gone out for dinner, including a 15-year-old minor and a 12-year-old minor, with a handgun and
knives, after demanding to know whether they were gang affiliated. The group told the victims they did
not belong there. The group then chased the family, and punched and kicked three of them. This assault
took place across the street from Mission Playground in the Mission District of San Francisco.

23. On April 6, 2019, as charged in Count Eleven of the Superseding Indictment, LUIS
VELIS DIAZ, a/k/a “Popa,” and RONALDY DOMINGUEZ, a/k/a “Smokey,” participated in the assault
and stabbing of A.R, whom they suspected of being a rival gang member. DOMINGUEZ threw a punch
at the victim, and VELIS DIAZ stabbed him twice in the abdomen. This assault took place near the
intersection of 16th and Albion Streets in the Mission District of San Francisco.

24. On July 29, 2019, as charged in Count Twelve of the Superseding Indictment,
CHRISTIAN QUINTANILLA, MARVIN OSEGUEDA SARAVIA, a/k/a “Chiquis,” and others
assaulted T.G. and J.M. with a glass bottle and knives, after demanding to know whether the victims
were gang affiliated. OSEGUEDA SARAVIA swung a knife at J.M. The group surrounded T.G.,
struck T.G. in the head with a bottle, punched her, and kicked her while wearing shoes.

QUINTANILLA robbed her of her cell phone. This took place at 19th and Lexington Streets in the
Mission District of San Francisco.

25. On August 6, 2019, as charged in Count Thirteen of the Superseding Indictment,
MISSAEL MENDOZA and two others assaulted and stabbed C.O.G., after demanding to know whether
he was a rival gang member. The group surrounded C.0.G., punched and kicked him, and stabbed him
once. The assailants then fled into Mission Playground, where one of them discarded a knife. This
assault and stabbing occurred near Mission Playground in the Mission District of San Francisco.

26. On August 12, 2019, as charged in Count Fourteen of the Superseding Indictment,
CHRISTIAN QUINTANILLA, MISSAEL MENDOZA, RONALDY DOMINGUEZ, a/k/a “Smokey,”
MARVIN OSEGUEDA SARAVIA, a/k/a “Chiquis,” and KEVIN RAMIREZ VALENCIA, a/k/a

SUPERSEDING INDICTMENT 9

 
Oo FS SN DBD OH Fe WD He

NO HNO NO KN Be Ree ee RF Ee EERE

 

 

Case 3:19-cr-OG@@@0-RS Document 44 Filed 02/18/a®, Page 45 of 56

“Delincuente,” and others committed a group assault of victims A.G. and P.G. outside the Little Star
Pizza restaurant. Members of the group flashed gang signs, and one of them displayed a machete,
before perpetrating the assault. The group surrounded and attacked the two victims, punching, kicking,
and striking them with various blunt objects, including a broom handle, a metal stick, a cooler, and
shoes. One victim sustained multiple lacerations to the head and arms, abrasions to the back of the head,
and was left with a piece of wood embedded in his left forearm. The other victim sustained multiple
lacerations to the head and forehead, a deep laceration to the right forearm, and spinal fractures. This
occurred near the intersection of 15th and Valencia Streets in the Mission District of San Francisco.
COUNT ONE: (18 U.S.C. § 1962(d) — Conspiracy to Conduct the Affairs of an Enterprise

Through a Pattern of Racketeering Activity)

The Racketeering Conspiracy

27. The allegations contained in paragraphs 1 through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein. .

28. Beginning on a date unknown to the Grand Jury, but no later than 2013, and continuing
up through and including the present, in the Northern District of California and elsewhere, the
defendants,

ROGELIO BELLOSO ALEMAN, a/k/a “Smiley,”
EDWIN ALVARADO AMAYA, a/k/a “Muerte,”
FERNANDO ROMERO BONILLA, a/k/a “Black,”
KENNETH CAMPOS, a/k/a “Nesio,”
EVERT GALDAMEZ CISNEROS, a/k/a “Talentoso,”
LUIS VELIS DIAZ, a/k/a “Popa,”
RONALDY DOMINGUEZ, a/k/a “Smokey,”
OSCAR ESPINAL, a/k/a “Chuy,”
WILFREDO IRAHETA LANDAVERDE, a/k/a “Wally,”
KEVIN REYES MELENDEZ, a/k/a “Neutron,”
ELMER RODRIGUEZ, a/k/a “Gordo,”
KEVIN RAMIREZ VALENCIA, a/k/a “Delincuente,”

SUPERSEDING INDICTMENT 10

 
o 3a NN DN DW & WH ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-O@@80-RS Document 44 Filed 02/184 Page 46 of 56

ALEXIS CRUZ ZEPEDA, a/k/a “Zorro,” and
KEVIN GUATEMALA ZEPEDA, a/k/a “Mision,”

together with others known and unknown to the Grand Jury, each being a person employed by and
associated with MS-13 20th Street, an enterprise engaged in, and the activities of which affected,
interstate and foreign commerce, unlawfully, knowingly, and intentionally did conspire to violate Title
18, United States Code, Section 1962(c), that is to conduct and participate, directly and indirectly, in the
conduct of the affairs of MS-13 20th Street through a pattern of racketeering activity, as defined in Title
18, United States Code, Sections 1961(1) and (5), which pattern of racketeering activity consisted of:

a. multiple acts and threats involving murder, in violation of California Penal Code Sections
187, 188, 189, 182, 31, 21a, 664, 653f, and 422; extortion, in violation of California Penal Code
Sections 518, 519, 520, 182, 31, 21a, 664, 653f, and 422; and robbery, in violation of California Penal
Code Sections 211, 212, 212.5, 213, 182, 31, 21a, 664, 653f, and 422;

b. multiple acts indictable under Title 18, United States Code, Section 1951 (relating to
interference with commerce, robbery, or extortion).

c. multiple offenses involving dealing in controlled substances, in violation of Title 21,
United States Code, Sections 841(a)(1) and 846;

d. multiple acts indictable under Title 18, United States Code, Sections 1512 (relating to
tampering with a witness, a victim, or an informant) and 1503 (relating to obstruction of justice).
It was part of the conspiracy that each defendant agreed that a conspirator would commit at least two
acts of racketeering activity in the conduct of the affairs of the enterprise.

All in violation of Title 18, United States Code, Section 1962(d).
COUNT TWO: (18 U.S.C. §§ 1959(a)(5) and 2 — Attempted Murder in Aid of Racketeering)

29. The allegations contained in paragraphs 1 through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

30.  Onor about September 16, 2016, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged

in racketeering activity, the defendants,

RONALDY DOMINGUEZ, a/k/a “Smokey,”

SUPERSEDING INDICTMENT 1]

 
wn F&F WW bd

o fF SN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-O@@80-RS Document 44 Filed 02/1848, Page 47 of 56

KEVIN REYES MELENDEZ, a/k/a “Neutron,” and
ALEXIS CRUZ ZEPEDA, a/k/a “Zorro,”
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
unlawfully, knowingly, and intentionally attempted to murder victim C.G., in violation of California
Penal Code Sections 187, 188, 189, 31, 21a, and 664.
All in violation of Title 18, United States Code, Sections 1959(a)(5) and 2.
COUNT THREE: (18 U.S.C. § 924(c) — Discharge of a Firearm in Furtherance of a Crime of

Violence)
31. On September 16, 2016, in the Northern District of California, the defendant,
ALEXIS CRUZ ZEPEDA, a/k/a “Zorro,”
did knowingly carry, use, brandish, and discharge a firearm, that is, a Ruger 9mm semiautomatic pistol
bearing serial number 301-38102, during and in relation to the Attempted Murder charged in Count Two
of this Superseding Indictment, and did knowingly possess said firearm in furtherance of the Attempted
Murder in Aid of Racketeering charged in Count Two of this Superseding Indictment.
All in violation of Title 18, United States Code, Section 924(c){1)(A).
COUNT FOUR: (18 U.S.C. § 924(c) — Discharge of a Firearm in Furtherance of a Crime of
Violence)
32. On September 16, 2016, in the Northern District of California, the defendant,
KEVIN REYES MELENDEZ, a/k/a “Neutron,”
did knowingly carry, use, brandish, and discharge a firearm, that is, an Arminius .38 Special caliber
Titan Tiger six-shot revolver bearing serial number 0100837, during and in relation to the Attempted
Murder charged in Count Two of this Superseding Indictment, and did knowingly possess said firearm
in furtherance of the Attempted Murder in Aid of Racketeering charged in Count Two of this
Superseding Indictment.
All in violation of Title 18, United States Code, Section 924(c)(1)(A).
COUNT FIVE: (18 U.S.C. §§ 1959(a)(3) and 2 - Assault With a Dangerous Weapon in Aid of

Racketeering)

33. The allegations contained in paragraphs 1 through 16 of this Superseding Indictment are

SUPERSEDING INDICTMENT 12

 
“SA WN

oc

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-O@a@80-RS Document 44 Filed 02/18/aa) Page 48 of 56

repeated and realleged as though fully set forth herein.

34. On or about October 27, 2016, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendant,

KENNETH CAMPOS, a/k/a “Nesio,”
with others known and unknown to the Grand Jury, and aided and abetted each by the others, did
unlawfully and knowingly assault victim J.C. with a dangerous weapon, to wit, shoes, in violation of
California Penal Code Sections 245(a)(1) and 31.
All in violation of Title 18, United States Code, Sections 1959(a)(3) and 2.
COUNT SIX: (18 U.S.C. §§ 1959(a)(5) and 2 — Attempted Murder in Aid of Racketeering)

35. The allegations contained in paragraphs | through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

36. | Onorabout November 26, 2017, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendant,

ELMER RODRIGUEZ, a/k/a “Gordo,”
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
unlawfully, knowingly, and intentionally attempted to murder victim J.E. in violation of California Penal
Code Sections 187, 188, 189, 31, 21a, and 664.

All in violation of Title 18, United States Code, Sections 1959(a)(5) and 2.

COUNT SEVEN: (18 U.S.C. § 924(c) — Discharge of a Firearm in Furtherance of a Crime of
Violence)
37. On or about November 26, 2017, in the Northern District of California, the defendant,
ELMER RODRIGUEZ, a/k/a “Gordo,”
did knowingly carry, use, brandish, and discharge a firearm, that is, a shotgun, during and in relation to
the Attempted Murder charged in Count Six of this Superseding Indictment, and did knowingly possess
said firearm in furtherance of the Attempted Murder in Aid of Racketeering charged in Count Six of this

Superseding Indictment.

SUPERSEDING INDICTMENT 13

 
oOo CoO NN A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-Ofa@80-RS Document 44 Filed 02/18fa. Page 49 of 56

All in violation of Title 18, United States Code, Section 924(c)(1)(A).

COUNT EIGHT: (18 U.S.C. §§ 1959(a)(5) and 2 - Attempted Murder in Aid of Racketeering)

38. The allegations contained in paragraphs 1 through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

39. Onor about November 30, 2017, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendants,

EDWIN ALVARADO AMAYA, a/k/a “Muerte,” and
OSCAR ESPINAL, a/k/a “Chuy,”
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
unlawfully, knowingly, and intentionally attempted to murder victim R.L., in violation of California
Penal Code Sections 187, 188, 189, 31, 21a, and 664.

Allin violation of Title 18, United States Code, Sections 1959(a)(5) and 2.

COUNT NINE: (18 U.S.C. §§ 1959(a)(3) and 2 — Assault With a Dangerous Weapon in Aid of
Racketeering)

40. The allegations contained in paragraphs 1 through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

41. Onor about May 27, 2018, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendants,

ROGELIO BELLOSO ALEMAN, a/k/a “Smiley,”
KENNETH CAMPOS, a/k/a “Nesio,” and
KEVIN REYES MELENDEZ, a/k/a “Neutron,”
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
did unlawfully and knowingly assault victim E.P. with a dangerous weapon, to wit, at least one object
capable of causing puncture wounds, in violation of California Penal Code Sections 245(a)(1) and 31.

All in violation of Title 18, United States Code, Sections 1959(a)(3) and 2.

SUPERSEDING INDICTMENT 14

 
0 Oo NY DA WW BF YD BB Be

NY wo NH DH NO WB NHN NV YN FF | Ke Se Fe EF FEF EF S| he
oN BA MN BRB BHO Dh eS! lCUCcCOUlUlUlUCOUClUWOWDULUMUNCUNCCOCUOlULRlUlUMha NH

 

 

Case 3:19-cr-Ofsm@80-RS Document 44 Filed 02/18/a@, Page 50 of 56

COUNT TEN: (18 U.S.C. §§ 1959(a)(3) and 2— Assault With a Dangerous Weapon in Aid of
Racketeering)

42. The allegations contained in paragraphs | through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

43. Onor about January 24, 2019, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendants,

FERNANDO ROMERO BONILLA, a/k/a “Black,”
EVERT GALDAMEZ CISNEROS, a/k/a “Talentoso,” and

KEVIN GUATEMALA ZEPEDA, a/k/a “Mision,”
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
did unlawfully and knowingly assault victims J.T., K.B., and E.R. with a dangerous weapon, to wit, a
firearm, knives, and shoes, resulting in serious bodily injury, in violation of California Penal Code
Sections 245(a)(1) and 31.

All in violation of Title 18, United States Code, Sections 1959(a)(3) and 2.

COUNT ELEVEN: (18 U.S.C. §§ 1959(a)(3) and 2 — Assault With a Dangerous Weapon in Aid of
Racketeering)

44. The allegations contained in paragraphs 1 through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

45.  Onor about April 6, 2019, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendants,

LUIS VELIZ DIAZ, a/k/a “Popa,” and
RONALDY DOMINGUEZ, a/k/a “Smokey,”
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
did unlawfully and knowingly assault victim A.R. with a dangerous weapon, to wit, a bladed weapon, in
violation of California Penal Code Sections 245(a)(1) and 31.
All in violation of Title 18, United States Code, Sections 1959(a)(3) and 2.

SUPERSEDING INDICTMENT 15

 
On & Ww NH

Co Co N OW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
' 24
25
26
27
28

 

 

Case 3:19-cr-OQa80-RS Document 44 Filed 02/18/af) Page 51 of 56

COUNT TWELVE: (18 U.S.C. §§ 1959(a)(3) and 2 - Assault With a Dangerous Weapon in
Aid of Racketeering)

46. The allegations contained in paragraphs | through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

47. Onor about July 29, 2019, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendants,

CHRISTIAN QUINTANILLA, and
MARVIN OSEGUEDA SARAVIA,
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
did unlawfully and knowingly assault victims T.G. and J.M. with a dangerous weapon, to wit, at least
one knife and at least one glass bottle, resulting in serious bodily injury, in violation of California Penal
Code Sections 245(a)(1) and 31.
All in violation of Title 18, United States Code, Sections 1959(a)(3) and 2.

COUNT THIRTEEN: (18 U.S.C. §§ 1959(a)(3) and 2 — Assault With a Dangerous Weapon in

Aid of Racketeering)

48. The allegations contained in paragraphs | through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

49. Onor about August 6, 2019, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendants

MISSAEL MENDOZA,
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
did unlawfully and knowingly assault victim C.G. with a dangerous weapon, to wit, a knife, in violation
of California Penal Code Sections 245(a)(1) and 31.

All in violation of Title 18, United States Code, Sections 1959(a)(3) and 2.
it
if

SUPERSEDING INDICTMENT 16

 
o CO YN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-O@a@80-RS Document 44 Filed 02/18/am,. Page 52 of 56

COUNT FOURTEEN: (18 U.S.C. §§ 1959(a)(3) and 2 — Assault With a Dangerous Weapon in
Aid of Racketeering)

50. The allegations contained in paragraphs | through 16 of this Superseding Indictment are
repeated and realleged as though fully set forth herein.

51. On or about August 12, 2019, in the Northern District of California, for the purpose of
gaining entrance to and maintaining and increasing position in MS-13 20th Street, an enterprise engaged
in racketeering activity, the defendants,

RONALDY DOMINGUEZ, a/k/a “Smokey,”
MISSAEL MENDOZA,
CHRISTIAN QUINTANILLA,
MARVIN OSEGUEDA SARAVIA, a/k/a “Chiquis,” and
KEVIN RAMIREZ VALENCIA, a/k/a “Delincuente,”
together with others known and unknown to the Grand Jury, and aided and abetted each by the others,
did unlawfully and knowingly assault victims A.G. and P.G. with a dangerous weapon, to wit, shoes, a
cooler, a broom handle, a metal stick, and a machete, in violation of California Penal Code Sections
245(a)(1) and 31.

All in violation of Title 18, United States Code, Sections 1959(a)(3) and 2.

FORFEITURE ALLEGATION: (18 U.S.C. §§ 924(d), 1963; 28 U.S.C. § 2461(c))

52. The factual allegations contained in Counts One through Fourteen of this Superseding
Indictment are hereby realleged and by this reference fully incorporated herein for the purpose of
alleging forfeiture pursuant to the provisions of 18 U.S.C. §§ 924(d) and 1963, and 28 U.S.C. § 2461(c).

53. Upon conviction of the offense alleged in Count One of this Superseding Indictment, the
defendants,

ROGELIO BELLOSO ALEMAN, a/k/a “Smiley,”
EDWIN ALVARADO AMAYA, a/k/a “Muerte,”
FERNANDO ROMERO BONILLA, a/k/a “Black,”
KENNETH CAMPOS, a/k/a “Nesio,”
EVERT GALDAMEZ CISNEROS, a/k/a “Talentoso,”

SUPERSEDING INDICTMENT 17

 
oO CoO NOD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-O@a80-RS Document 44 Filed 02/18 jab, Page 53 of 56

LUIS VELIS DIAZ, a/k/a “Popa,”
RONALDY DOMINGUEZ, a/k/a “Smoky,”
OSCAR ESPINAL, a/k/a “Chuy,”
WILFREDO IRAHETA LANDAVERDE, a/k/a “Wally,”
KEVIN REYES MELENDEZ, a/k/a “Neutron,”
ELMER RODRIGUEZ, a/k/a “Gordo,”
KEVIN RAMIREZ VALENCIA, a/k/a “Delincuente,”
ALEXIS CRUZ ZEPEDA, a/k/a “Zorro,” and
KEVIN GUATEMALA ZEPEDA, a/k/a “Mision,”

shall forfeit to the United States, pursuant to 18 U.S.C. § 1963: (1) any interest the defendants have
acquired or maintained in violation of 18 U.S.C. § 1962; (2) any interest in, security of, claim against, or
property or contractual right of any kind affording a source of influence over; any enterprise which the
defendant has established, operated, controlled, conducted or participated in the conduct of, in violation
of 18 U.S.C. § 1962; and (3) any property (including real property and things growing thereon, affixed
thereto and found in land, and any tangible and intangible personal property including rights, privileges,
interests, claims, and securities), constituting or derived from any proceeds which the defendants
obtained directly or indirectly from racketeering activity in violation of 18 U.S.C. § 1962.

54. Upon conviction of the offenses alleged in Counts Three, Four and Seven,

KEVIN REYES MELENDEZ, a/k/a “Neutron,”
ELMER RODRIGUEZ, a/k/a “Gordo,” and
ALEXIS CRUZ ZEPEDA, a/k/a “Zorro,”

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any firearm or
ammunition involved in or used in any knowing violation of 18 U.S.C. § 924(c), including a Ruger 9mm
pistol, bearing serial number 301-38102) loaded with 9 live rounds (3 GFC 9mm Luger rounds, 5 SIG
9mm Luger, and 1 PMC 9mm Luger round) and an Arminius .38 Special caliber Titan Tiger six-shot
revolver bearing serial number 0100837.

55. If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

SUPERSEDING INDICTMENT 18

 
f

Oo CO ~T DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-OQ280-RS Document 44 Filed 02/18/af Page 54 of 56

b. has been transferred or sold to or deposited with, a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

any and all interest the defendants have in any other property (not to exceed the value of the above
forfeitable property) shall be forfeited to the United States, pursuant to 18 U.S.C. § 1963(m).

All pursuant to 18 U.S.C. §§ 924(d) and 1963, and 28 U.S.C. § 2461(c), and Rule 32.2 of the
Federal Rules of Criminal Procedure.
NOTICE OF SPECIAL SENTENCING FACTORS FOR COUNT ONE
Number 1: Attempted Murder of C.G.

56. On September 16, 2016, in the Northern District of California, defendants,

RONALDY DOMINGUEZ, a/k/a “Smoky,”
KEVIN REYES MELENDEZ, a/k/a “Neutron,” and
ALEXIS CRUZ ZEPEDA, a/k/a “Zorro,”

knowingly, intentionally and willfully, with deliberation and premeditation, and with malice
aforethought, attempted to kill C.G., in violation of California Penal Code Sections 187, 188, 189, 31,
and 664.
Number 2: Attempted Murder of J.E.

57. | November 26, 2017, in the Northern District of California, defendants,

ELMER RODRIGUEZ, a/k/a “Gordo,”

knowingly, intentionally and willfully, with deliberation and premeditation, and with malice
aforethought, attempted to kill J.E., in violation of California Penal Code Sections 187, 188, 189, 31,
and 664.
I
if
Hf
Hf

SUPERSEDING INDICTMENT 19

 
10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-cr-00280-RS Document 44 Filed 02/18/20 Page 55 of 56

Number 3: Attempted Murder of R.L.

 

58. November 30, 2017, in the Northern District of California, defendants,
EDWIN ALVARADO AMAYA, a/k/a “Muerte,” and
OSCAR ESPINAL, a/k/a “Chuy,”

knowingly, intentionally and willfully, with deliberation and premeditation, and with malice

aforethought, attempted to kill R.L., in violation of California Penal Code Sections 187, 188, 189, 31,
and 664.
DATED: A TRUE BILL.
2/ ID / Z0Z0 ?
FOREPERSON
DAVID L. ANDERSON

United States Attorney

WSU WM

ANDREW M. SCOBLE
RAVI T. NARAYAN
Assistant United States Attorneys

 

SUPERSEDING INDICTMENT 20

 
Case 3:19-cr-00280-RS Document 44 Filed 02/18/20 Page 56 of 56

UNITED STATES DISTRICT C
NORTHERN DISTRICT OF CALIFO

 
 

CRIMINAL COVER SHEET --

p
TCO

 

2 9n9n
U ZUZU
Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completedéaethsubmitttedc,

along with the Defendant Information Form, for each new criminal case. CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

pars

CASE NAME: CASE NUMBER:
USAV. ROGELIO BELLOSO ALEMAN, et al. CR CR 19-0280 SI
Is This Case Under Seal? Yes ¥ No
Total Number of Defendants: 1 2-7 S8ormore ¥
Does this case involve ONLY charges
under 8 U.S.C. § 1325 and/or 1326? Yes No ¥
Venue (Per Crim. L.R. 18-1): SF f OAK SJ
Is this a potential high-cost case? Yes / No
Is any defendant charged with
a death-penalty-eligible crime? res No ¥
Is this a RICO Act gang case? Yes ¥ No
Assigned AUSA . i
(Lead Attorney); Ravi Narayan Date Submitted: ()2/18/20
Comments:
RESET FORM SAVE PDF

Form CAND-CRIM-COVER (Rev. 11/16)
